[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-17100                ELEVENTH CIRCUIT
                                                             JULY 1, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                   D. C. Docket No. 02-20442-CR-ASG

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JOSE ANTONIO RAMIREZ-CASTILLO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                               (July 1, 2009)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Jose Antonio Ramirez-Castillo appeals the district court’s denial of his 18

U.S.C. § 3582(c)(2) motion for a sentence reduction based on Amendment 706 to

the Sentencing Guidelines, which reduced the base offense levels applicable to

crack cocaine offenses. Upon review, we affirm.

      Ramirez argues that Amendment 706 lowered his guideline range and that

he qualified for safety valve relief, which enabled the court to reduce his sentence

below the statutory minimum term of imprisonment. He asserts that, even though

he was sentenced to the mandatory minimum, he is still eligible for relief under

United States v. Williams, 549 F.3d 1337, 1341 (11th Cir. 2008) (per curiam). He

further argues that the district court incorrectly blurred the requirements for

acceptance of responsibility with the requirements for safety valve relief,

erroneously relying on the face that Ramirez went to trial and did not accept a plea

as reasons for denying safety valve relief. Finally, Ramirez argues that the district

court had the authority to consider safety valve relief at resentencing even though

Ramirez did not raise it at the original sentencing.

      We review “a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343

(11th Cir. 2003) (citation omitted). However, in the § 3582(c)(2) context, “we



                                           2
review de novo the district court’s legal conclusions regarding the scope of its

authority under the Sentencing Guidelines.” United States v. White, 305 F.3d

1264, 1267 (11th Cir. 2002) (per curiam). “We [also] review de novo questions of

statutory interpretation.” United States v. Maupin, 520 F.3d 1304, 1306 (11th Cir.

2008) (per curiam).

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced to a term of imprisonment based on a sentencing

range that has been lowered subsequently by the Sentencing Commission. 18

U.S.C. § 3582(c)(2). However, we have held that when a defendant is subject to a

statutory mandatory minimum that replaces his guideline range, that defendant is

ineligible for a sentence reduction under Amendment 706. Williams, 549 F.3d at

1342. This is true even where the defendant was granted, at his original

sentencing, a substantial assistance departure below the mandatory minimum. Id.

(“Because Williams was subject to a statutory mandatory minimum that replaced

his original sentencing guideline range, he was not sentenced according to the base

offense level in § 2D1.1, even taking into account the § 5K1.1 downward

departure. He thus would not fall within the scope of Amendment 706.”).

      Because proceedings under § 3582(c) and § 1B1.10 of the Sentencing

Guidelines “do not constitute a full resentencing of the defendant,” U.S.



                                          3
S ENTENCING G UIDELINES M ANUAL § 1B1.10(a)(3) (2008), “all original sentencing

determinations remain unchanged with the sole exception of the guideline range

that has been amended since the original sentencing.” United States v. Bravo, 203

F.3d 778, 781 (11th Cir. 2000). Accordingly, § 3582(c)(2) “does not grant to the

court jurisdiction to consider extraneous resentencing issues.” Id. at 782.

      Upon review of the record and the parties’ briefs, we discern no error.

Because Ramirez’s sentence was ultimately based on the statutory mandatory

minimum rather than the offense level calculation under § 2D1.1, Ramirez was

ineligible for a sentence reduction under § 3582(c)(2) based on Amendment 706.

Further, although Ramirez’s original sentencing range fell below the mandatory

minimum, he did not seek safety valve relief at that time. Ramirez correctly points

out that in Williams we noted, albeit in dicta, that a “substantial assistance”

departure was distinct from a “safety valve” departure under 18 U.S.C. § 3553(f).

Williams, 549 F.3d at 1341. Williams, however, concerned a defendant who was

granted a departure at his original sentencing proceeding. Here, Ramirez neither

sought nor received a substantial assistance departure at his original sentence,

much less a safety valve reduction. Thus, because all guideline application

decisions made during the original sentencing must remain intact and the court

may not consider extraneous sentencing issues, the district court did not err in



                                           4
denying safety valve relief during Ramirez’s § 3582(c)(2) resentencing.

      AFFIRMED.




                                         5